HENRY, J.
The action below was for damages for personal injuries, and the judgment of the court of common pleas must be reversed for error in the charge as follows: “It is his (the plaintiff’s) business to show that the injury which he sustained was because of the negligence of the defendant, or of his teamster, and that it was not because of his own negligence.” And again.- “The first thing that you will have to determine, before you can find a verdict for the plaintiff, is that he was injured through the negligence of the defendant company by its teamster, and that he was not to blame himself, and that his own negligence did not contribute to his injury.”
The burden of disproving contributory negligence was thus cast upon the plaintiff where it does not ordinarily belong. There was nothing in this ease to take it out of the ordinary rule, nor is there anything else in the charge curative of the .error thus committed.
Beversed and remanded.
Marvin and Winch, JJ., concur.